     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 1 of 12



 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9     Michael Dewayne Outley, Jr.,                       No. CV-19-00019-PHX-JAT (JFM)
10                    Plaintiff,                          ORDER
11     v.
12     Sylvia Moir, et al.,
13                    Defendants.
14
15           Pending before the Court is a Report and Recommendation (“R&R”) (Doc. 79) from
16    Magistrate Judge Metcalf to which Plaintiff objected, (Doc. 85), and Defendants objected,
17    (Doc. 87).
18    I.     BACKGROUND
19           On January 2, 2019, Plaintiff filed his original Complaint (Doc. 1). On screening
20    the original Complaint, the Court dismissed several Defendants for failure to state a claim
21    against them. (Doc. 5). Plaintiff filed the First Amended Complaint (Doc. 12), and on
22    screening, the Court found that Plaintiff adequately stated claims for excessive force,
23    failure to intervene, and denial of medical care. (Doc. 13). The Court further found that
24    Plaintiff failed to adequately state his other claims. (Id.). The Court then stayed the case on
25    September 24, 2019, (Doc. 23), and lifted the stay a year later, (Doc. 30). The remaining
26    Defendants then answered. (Doc. 32).
27           Plaintiff filed a Motion to Amend (Doc. 50) and lodged the Proposed Second
28    Amended Complaint (“PSAC”) (Doc. 51). On February 8, 2021, Magistrate Judge Metcalf
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 2 of 12



 1    issued his R&R recommending that the Motion to Amend (Doc. 50) be granted and the
 2    PSAC (Doc. 51) be filed. (Doc. 79 at 26). The R&R also recommended the Court dismiss
 3    without prejudice the claims in Count 1 of the PSAC on equal protection, policy violations,
 4    and denial of medical care except as to Defendant Gaughan, claims in Count 2 on equal
 5    protection and invasion of privacy except as to Defendants Doe, Trow, and Moir, claims
 6    in Count 3 under the Fourteenth Amendment, and all of Count 4. (Id. at 27). The R&R
 7    additionally recommended that the defamation claims in Count 3 be dismissed with
 8    prejudice and that the Defendants with adequately stated claims against them be ordered to
 9    answer the Second Amended Complaint.1 (Id.).
10           Both Plaintiff and Defendants filed objections to the R&R. (Docs. 85, 87).
11    Defendants replied to Plaintiff’s objections (Doc. 89) and Plaintiff replied to Defendants’
12    objections (Doc. 90).
13    II.    LEGAL STANDARD
14           This Court “may accept, reject, or modify, in whole or in part, the findings or
15    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
16    the district judge must review the magistrate judge’s findings and recommendations de
17    novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114,
18    1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263 F.Supp.2d
19    1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that de novo
20    review of factual and legal issues is required if objections are made, ‘but not otherwise.’”);
21    Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d 1027, 1032 (9th
22    Cir. 2009) (the district court “must review de novo the portions of the [Magistrate Judge’s]
23    recommendations to which the parties object”). District courts are not required to conduct
24
      1
        The R&R ultimately recommends that Defendant Rowan, among others, be dismissed
25    without prejudice. (Doc. 79 at 27). The R&R also states, however, that Plaintiff has
      adequately stated a claim for failure to intervene against Defendant Rowan. (Id. at 11, 24).
26    The Court finds that the ultimate inclusion of Defendant Rowan on the list of Defendants
      to be dismissed was in error, and that the R&R does not recommend the dismissal of
27    Defendant Rowan. Further, the R&R states the claim against Defendant Rowan is “failure
      to intervene re vehicle pursuit.” (Id. at 2). Both parties agree that there was no vehicle
28    pursuit, so the claim is simply for failure to intervene in a use of excessive force. (See Docs.
      87 at 2 n.1; 90 at 3 n.1).

                                                   -2-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 3 of 12



 1    “any review at all ... of any issue that is not the subject of an objection.” Thomas v. Arn,
 2    474 U.S. 140, 149 (1985); see also 28 U.S.C. § 636(b)(1) (“[T]he court shall make a de
 3    novo determination of those portions of the [report and recommendation] to which
 4    objection is made.”).
 5    III.   DISCUSSION
 6           Plaintiff and Defendants objected only to portions of the R&R. The Court will
 7    address those specific objections but adopts the remainder of the R&R without review.
 8    Plaintiff objects to the R&R’s determination that all of Count 4 be dismissed without
 9    prejudice. (Doc. 85). Defendants object to the R&R’s findings that the PSAC sufficiently
10    alleges an excessive force claim against Defendant Blair and that the PSAC sufficiently
11    alleges a Due Process violation against Defendant Trow. (Doc. 87). The Court will analyze
12    each objection in turn.
13           a.     Count 4, Deprivation of Property
14           Plaintiff objects to the R&R’s recommendation that all of Count 4, claiming a
15    deprivation of property in violation of the Fifth and Fourteenth Amendments and state law,
16    be dismissed without prejudice. (Doc. 85 at 1). Magistrate Judge Metcalf determined that
17    Plaintiff had not exhausted his state remedies, so the federal claims in Count 4 should be
18    dismissed, and that the Court should not exercise supplemental jurisdiction over the state
19    claims because they relate “to a separate timeline and series of events” from Plaintiff’s
20    other claims. (Doc. 79 at 22–24). Plaintiff asserts that he has exhausted his state remedies
21    through his criminal proceeding and was told his property claim was “now a civil issue,”
22    and that the Court should exercise supplemental jurisdiction over his state claims because
23    they relate to his claims arising from his arrest and prosecution. (Doc. 85 at 2–3).
24           Plaintiff argues that an officer of the Tempe Police Department violated his Fifth
25    Amendment and Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983 and violated
26    his rights under state law when the officer refused release Plaintiff’s personal property
27    without proof of ownership. (Doc. 51 at 19). At the time of Plaintiff’s arrest, the Tempe
28    Police Department seized Plaintiff’s property. (Doc. 51 at 19). Plaintiff states that, during


                                                  -3-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 4 of 12



 1    his criminal case, the Maricopa County Superior Court ordered the release of Plaintiff’s
 2    property that was not evidence in the case. (Id.). Plaintiff argues that he was deprived of
 3    his rights when his “private investigator” attempted to acquire his property but a Tempe
 4    Police Department officer refused to release the property in violation of department policy.
 5    (Id.). The Court will first examine Plaintiff’s federal claims.
 6                  1.     Federal Claims
 7           Section 1983 can provide a party with a due process claim for the deprivation of
 8    property at the hands of state actors. See Ortiz v. Thomas, No. CV09-1048-PHX-MHMJRI,
 9    2009 WL 1856629, at *3 (D. Ariz. June 29, 2009). If a state offers adequate post-
10    deprivation remedies, however, § 1983 does not provide a remedy until those adequate
11    state remedies are exhausted. Parratt v. Taylor, 451 U.S. 527, 543–44 (1981), overruled
12    on other grounds by Daniels v. Williams, 474 U.S. 327 (1986); Guillen v. Thompson, No.
13    CV08-1279-PHX-MHMLOA, 2008 WL 5331915, at *6 (D. Ariz. Dec. 19, 2008). A post-
14    deprivation remedy is the only adequate remedy when the deprivation of property occurs
15    through the random or unauthorized conduct of a state employee. See Skinner v. Arizona
16    Dep’t of Corr., No. CV091363PHXSMMLOA, 2009 WL 10695439, at *3 (D. Ariz. Aug.
17    18, 2009), aff’d, 399 F. App’x 265 (9th Cir. 2010). “Thus, the availability of an adequate
18    state post-deprivation remedy, such as a state tort action, for unauthorized deprivations
19    precludes a claim for violation of due process.” Ortiz, 2009 WL 1856629, at *3 (citing
20    King v. Massarweh, 782 F.2d 825, 826 (9th Cir. 1986)); see Knick v. Twp. of Scott,
21    Pennsylvania, 139 S. Ct. 2162, 2167 (2019) (“[A] property owner whose property has been
22    taken by a local government has not suffered a violation of his Fifth Amendment rights—
23    and thus cannot bring a federal takings claim in federal court—until a state court has denied
24    his claim for just compensation under state law.”).
25           Here, Plaintiff has not exhausted his state remedies. Plaintiff claims that the
26    deprivation at issue was caused by a Tempe Police Officer acting in violation of Tempe
27    Police Department policy. (See Doc. 51 at 19). Arizona provides relevant post-deprivation
28    remedies via suit for eminent domain, conversion, and/or replevin against public entities


                                                   -4-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 5 of 12



 1    and their employees. See Ariz. Rev. Stat. § 12-821 et seq. (claims against public entities
 2    and employees); Ariz. Rev. Stat. § 12-1131 et seq. (eminent domain); Ariz. Rev. Stat. § 12-
 3    1307 (replevin as remedy for conversion); Howland v. State, 818 P.2d 1169, 1173 (Ariz.
 4    Ct. App. 1991) (right to sue government and, in some circumstances, employees, for
 5    conversion). Thus, a post-deprivation state tort action would be an adequate remedy here.
 6    See Ortiz, 2009 WL 1856629, at *3.
 7           Plaintiff has not argued that he has brought any such state tort action, and there is
 8    no evidence of him doing so. Plaintiff instead obtained orders for the release of his property
 9    in criminal court. Plaintiff asserts that a Tempe Police Officer did not comply with these
10    orders, but he did not seek compensatory remedies for this lack of compliance or provide
11    a reason why compensatory remedies were not available. (See Doc. 85). Because he has
12    not exhausted his state remedies, Plaintiff’s claims are not ripe for consideration by this
13    Court. See Ortiz, 2009 WL 1856629, at *3 (finding that plaintiff did not have a § 1983
14    claim for deprivation of property because he had not exhausted state tort remedies).
15                  2.     State Law Claims
16           Because Plaintiff’s § 1983 claims are not ripe for this Court to consider, the only
17    remaining claims under Count 4 are Plaintiff’s state law claims for deprivation of property.
18    28 U.S.C. § 1367 grants federal courts supplemental jurisdiction over state law claims that
19    “are so related to claims in the action within such original jurisdiction that they form part
20    of the same case or controversy under Article III of the United States Constitution.”
21    § 1367(a). Section 1367 further provides:
22
             (c) The district courts may decline to exercise supplemental jurisdiction over
23           a claim under subsection (a) if--
                    (1) the claim raises a novel or complex issue of State law,
24
                    (2) the claim substantially predominates over the claim or claims over
25                  which the district court has original jurisdiction,
                    (3) the district court has dismissed all claims over which it has original
26                  jurisdiction, or
27                  (4) in exceptional circumstances, there are other compelling reasons
                    for declining jurisdiction.
28


                                                   -5-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 6 of 12



 1    § 1367(c). District courts may also decline to exercise jurisdiction over supplemental state
 2    law claims “in the interest of judicial economy, convenience, fairness and comity.” Smith
 3    v. Lenches, 263 F.3d 972, 977 (9th Cir. 2001); Johnson v. City of Phoenix, No. CIV-08-
 4    170-PHX-MHB, 2009 WL 10673418, at *2 (D. Ariz. Feb. 18, 2009).
 5           Even if § 1367 gives this Court the ability to assert supplemental jurisdiction over
 6    the state law claims in Count 4, the Court agrees with the R&R that dismissal of the claims
 7    without prejudice is appropriate. Because Plaintiff’s post-deprivation remedies must be
 8    exhausted in state court before he can present his § 1983 claims to this Court, there are
 9    other compelling reasons to decline to exercise supplemental jurisdiction over Plaintiff’s
10    state law claims. See Penaloza v. City of Rialto, No. 5:19-CV-01642-SVW-SP, 2020 WL
11    1156406, at *1 (C.D. Cal. Mar. 10, 2020) (declining to exercise supplemental jurisdiction
12    for “other compelling reasons”). Further, while the claims in Counts 1–3 relate to Plaintiff’s
13    arrest and prosecution, the claims in Count 4 did not arise until Plaintiff’s private
14    investigator was denied access to his property. Thus, they involve a different timeline and
15    wholly separate facts which would require additional discovery and impede judicial
16    economy. See Toro v. Centene Corp., No. 19-CV-05163-LHK, 2020 WL 1643861, at *6
17    (N.D. Cal. Apr. 2, 2020) (declining to exercise supplemental jurisdiction over state law
18    claims, even if they and federal claims arose from a common nucleus of fact, because the
19    state law claims involved a different timeline and wholly separate facts).
20                  3.     Count 4 Conclusion
21           Because Plaintiff has not exhausted his post-deprivation remedies in state court, his
22    § 1983 claims are not ripe for consideration by this Court and will be dismissed. Further,
23    the Court will decline to exercise supplemental jurisdiction over the claims asserted in
24    Count 4. Thus, the Court agrees with the R&R that all of Count 4 should be dismissed
25    without prejudice.
26           b.     Excessive Force Claim Against Defendant Blair
27           Defendants object to the R&R’s recommendation that the PSAC adequately states
28    an excessive force claim against Defendant Blair. (Doc. 87 at 2–3). Magistrate Judge


                                                  -6-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 7 of 12



 1    Metcalf determined that the claim against Defendant Blair was adequately stated because
 2    Plaintiff alleged that Defendant Blair directed Defendant Robinson to taser Plaintiff despite
 3    the lack of threat from Plaintiff. (Doc. 79 at 9). Defendants argue the R&R’s
 4    recommendation improperly relied on Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798
 5    (9th Cir. 2018), because Rodriguez involved supervisory liability, and Defendant Blair was
 6    not Defendant Robinson’s supervisor nor does the PSAC allege that Defendant Blair
 7    occupied a supervisory position. (Doc. 87 at 2–3).
 8           42 U.S.C. § 1983 states that any person who, under color of state law, “subjects, or
 9    causes to be subjected, any citizen of the United States or other person within the
10    jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by
11    the Constitution and laws, shall be liable to the party injured in an action at law, suit in
12    equity, or other proper proceeding for redress.” (emphasis added). A party who “causes” a
13    citizen to be subjected to a constitutional deprivation is also liable for that constitutional
14    deprivation. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “The requisite causal
15    connection can be established not only by some kind of direct personal participation in the
16    deprivation, but also by setting in motion a series of acts by others which the actor knows
17    or reasonably should know would cause others to inflict the constitutional injury.” Id. at
18    743–44. While this standard is often used to impose liability on supervisors for the acts of
19    their subordinates, “an official with no official authority over another actor can also be
20    liable for that actor’s conduct if he induces that actor to violate a third party’s constitutional
21    rights, provided that the official possesses the requisite intent.” Lacey v. Maricopa Cty.,
22    693 F.3d 896, 916 (9th Cir. 2012); Najarro v. Cty. of San Diego, No. 20-CV-1394 W
23    (WVG), 2021 WL 1056586, at *2 (S.D. Cal. Mar. 19, 2021); Holshouser v. Cty. of Modoc,
24    No. 2:14-CV-2552 CKD, 2015 WL 10381707, at *3 (E.D. Cal. Oct. 1, 2015).
25           It is true that Rodriguez involved supervisory liability. Rodriguez, 891 F.3d at 798.
26    However, the portion cited in the R&R explained that supervisory defendants could be
27    liable for injuries sustained by a plaintiff not simply because they are supervisors, but
28    because they “set[] in motion a series of acts by others.” (Doc. 79 at 9 (citing Rodriguez,


                                                    -7-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 8 of 12



 1    891 F.3d at 798)). A party who sets in motion a series of acts by others that harms a
 2    plaintiff’s constitutional rights can be liable for that harm, even if that party is not in a
 3    supervisory position. See Lacey, 693 F.3d at 916.
 4           Here, Plaintiff alleges that Defendant Blair, by telling Defendant Robinson to tase
 5    Plaintiff, set in motion acts that violated Plaintiff’s constitutional rights. (Doc. 51 at 8).
 6    Plaintiff further alleges the use of the taser by Defendant Robinson was an excessive use
 7    of force, and that Blair knew it was an excessive use of force because Defendant Blair
 8    knew Plaintiff “did not pose any immediate threat.” (Id.).2 Thus, the Court agrees with the
 9    R&R that Plaintiff has adequately stated an excessive force claim against Defendant Blair.
10    See Gonzalez v. Immigr. & Customs Enf’t, No. CV1304416BROFFMX, 2014 WL
11    12605368, at *5 (C.D. Cal. July 28, 2014) (finding that injury caused by non-subordinate
12    was traceable to third party who set actions in motion); Najarro, 2021 WL 1056586, at *3
13    (holding that defendants did not need to be supervisors to bear liability for harm done by
14    officers they directed).
15           c.     Due Process Claim Against Defendant Trow
16           Defendants object to the R&R’s recommendation that the PSAC adequately states
17    a Fourteenth Amendment claim against Defendant Trow. (Doc. 87 at 3–5). Magistrate
18    Judge Metcalf determined that the claim against Defendant Trow was adequately stated
19    because Plaintiff alleged that Defendant Trow “submitted publicly available reports that
20    included references to and misrepresentations about Plaintiff’s juvenile sex offense.” (Doc.
21    79 at 11–12). The R&R goes on to state that “[t]he Court has already concluded that the
22    public disclosure of Plaintiff’s juvenile offense could amount to a Fourteenth Amendment
23    privacy violation.” (Id. at 13 (citing Doc. 13 at 9)). Defendants argue that Defendant Trow
24    is entitled to qualified immunity and should be dismissed because the law in this area is
25    unclear. (Doc. 87 at 4–5).
26           “The doctrine of qualified immunity protects government officials ‘from liability
27    2
        Defendants do not object to the R&R’s determination that Plaintiff successfully stated a
      claim against Defendant Robinson for use of excessive force. Defendants simply object to
28    Defendant Blair’s inclusion in the excessive force claim. Thus, the Court will not analyze
      the adequacy of the underlying excessive force claim.

                                                  -8-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 9 of 12



 1    for civil damages insofar as their conduct does not violate clearly established statutory or
 2    constitutional rights of which a reasonable person would have known.’” Pearson v.
 3    Callahan, 555 U.S. 223, 231 (2009); see Monzon v. City of Murrieta, 978 F.3d 1150, 1156
 4    (9th Cir. 2020). Then, when analyzing qualified immunity, a court must determine whether:
 5    “(1) the facts adduced constitute the violation of a constitutional right; and (2) the
 6    constitutional right was clearly established at the time of the alleged violation.” Mitchell v.
 7    Washington, 818 F.3d 436, 443 (9th Cir. 2016) (quoting Pearson, 555 U.S. at 232).
 8    Questions of qualified immunity should be resolved “at the earliest possible stage in
 9    litigation.” Pearson, 555 U.S. at 231.
10           Here, Plaintiff alleges that his constitutional right to privacy was violated by
11    Defendant Trow when Trow published a police report and a “probable cause report” which
12    disclosed information about Plaintiff’s juvenile criminal record. (Doc. 51 at 12). Thus, to
13    overcome a defense of qualified immunity, Defendant Trow’s alleged actions must
14    constitute a violation of Plaintiff’s constitutional right to privacy in his juvenile criminal
15    record, and that constitutional right must have been clearly established at the time of the
16    alleged violation.
17           Courts in this circuit have recognized that the disclosure of certain sensitive personal
18    information to third parties may be entitled to protection. See In re Crawford, 194 F.3d
19    954, 958 (9th Cir. 1999) (“[T]he indiscriminate public disclosure of [social security
20    numbers], especially when accompanied by names and addresses, may implicate the
21    constitutional right to informational privacy.”); Doe v. Cty. of San Diego, 445 F. Supp. 3d
22    957, 967 (S.D. Cal. 2020) (finding that private information held by police regarding the
23    sexual assault of a minor was entitled to constitutional protection); see also Thorne v. City
24    of El Segundo, 726 F.2d 459, 468 (9th Cir. 1983) (federal law prohibits police department
25    from questioning applicants’ about constitutionally protected private conduct like sexual
26    history during a polygraph test). The Ninth Circuit, however, has held that there is no
27    clearly established constitutional right to privacy in one’s juvenile criminal record. See
28    Rigsby v. Cty. of Los Angeles, 531 F. App’x 811, 812 (9th Cir. 2013) (holding that there is


                                                   -9-
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 10 of 12



 1    no clearly established constitutional “right to privacy” for juvenile records even when
 2    disclosed to third parties); Nunes v. Arata, Swingle, Van Egmond & Goodwin (PLC), 983
 3    F.3d 1108, 1114 (9th Cir. 2020) (finding no clearly established constitutional right to
 4    privacy in juvenile records at time of defendant’s conduct).
 5           Because there is no clearly established constitutional privacy right in juvenile
 6    records, even assuming arguendo that Defendant Trow violated Plaintiff’s constitutional
 7    right to privacy, Defendant Trow is entitled to qualified immunity and the due process
 8    claim against him should be dismissed. See Rigsby v. Cty. of Los Angeles, No.
 9    CV1102766SJOPJWX, 2011 WL 13143544, at *5–*6 (C.D. Cal. Aug. 2, 2011), aff’d, 531
10    F. App’x 811 (9th Cir. 2013) (granting qualified immunity to government officials who
11    included plaintiff’s juvenile records on a report disclosed to third parties because there was
12    no clearly established constitutional right to privacy in juvenile records); A.C. v. Cortez,
13    398 F. Supp. 3d 748, 753 (S.D. Cal. 2019) (granting qualified immunity to attorneys who
14    accessed plaintiff’s juvenile records because there was no clearly established constitutional
15    right to privacy in juvenile records).
16    IV.    CONCLUSION
17           Accordingly,
18           IT IS ORDERED that the Report and Recommendation (Doc. 79) is ACCEPTED
19    AS MODIFIED above.
20           IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend (Doc. 50) is
21    GRANTED.
22           IT IS FURTHER ORDERED directing the Clerk’s Office to file Plaintiff’s
23    Proposed Second Amended Complaint (lodged at Doc. 51).
24           IT IS FURTHER ORDERED that the following portions of the Second Amended
25    Complaint are DISMISSED WITHOUT PREJUDICE:
26           (1) Claims in Count 1 on equal protection, policy violations, and except as to
27           Defendant Gaughan, denial of medical care;
28           (2) Claims in Count 2 on invasion of privacy against Defendants other than


                                                  - 10 -
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 11 of 12



 1           Defendants Doe and Moir, and the claims on equal protection;
 2           (3) Claims in Count 3 under the Fourteenth Amendment; and
 3           (4) All of Count 4.
 4           IT IS FURTHER ORDERED that the defamation claims in Count 3 of the Second
 5    Amended Complaint are DISMISSED WITH PREJUDICE.
 6           IT IS FURTHER ORDERED that Defendants Gibson, Hanson, Trader, Giltinan,
 7    Jordan, Lomeli, Trow, and Buckley be DISMISSED WITHOUT PREJUDICE.
 8           IT IS FURTHER ORDERED that Defendants Moir, Kracjer, Robinson, Rowan,
 9    Gaughan, Blair and Doe are required to answer the Second Amended Complaint.
10           IT IS FURTHER ORDERED that Plaintiff has 14 days from the filing of this order
11    to file a notice of substitution identifying Doe, and if he fails to do so Defendant Doe will
12    be dismissed without prejudice.
13           IT IS FURTHER ORDERED that Defendant Blair be served as follows:
14           (1) The Clerk of Court must send Plaintiff a service packet including the Second
15           Amended Complaint, this Order, and both summons and request for waiver forms
16           for Blair.
17           (2) Plaintiff must complete and return the service packet to the Clerk of Court within
18           21 days of the date of the filing of this Order. The United States Marshal will not
19           provide service of process if Plaintiff fails to comply with this Order.
20           (3) If Plaintiff does not either obtain a waiver of service of the summons or complete
21           service of the Summons and Second Amended Complaint on a Defendant within 90
22           days of the filing of the Second Amended Complaint, the action may be dismissed
23           as to each Defendant not served. Fed. R. Civ. P. 4(m).
24           (4) The United States Marshal must retain the Summons, a copy of the Second
25           Amended Complaint, and a copy of this Order for future use.
26           (5) The United States Marshal must notify Defendant of the commencement of this
27           action and request waiver of service of the summons pursuant to Rule 4(d) of the
28           Federal Rules of Civil Procedure. The notice to Defendant must include a copy of


                                                 - 11 -
     Case 2:19-cv-00019-JAT-JFM Document 110 Filed 05/21/21 Page 12 of 12



 1           this Order. The Marshal must immediately file signed waivers of service of the
 2           summons. If a waiver of service of summons is returned as undeliverable or is not
 3           returned by a Defendant within 30 days from the date the request for waiver was
 4           sent by the Marshal, the Marshal must:
 5                  a. personally serve copies of the Summons, Second Amended Complaint,
 6                  and this Order upon Defendant pursuant to Federal Rule of Civil Procedure
 7                  4(e)(2); and
 8                  b. within 10 days after personal service is effected, file the return of service
 9                  for Defendant, along with evidence of the attempt to secure a waiver of
10                  service of the summons and of the costs subsequently incurred in effecting
11                  service upon Defendant. The costs of service must be enumerated on the
12                  return of service form (USM-285) and must include the costs incurred by the
13                  Marshal for photocopying additional copies of the Summons, Second
14                  Amended Complaint, or this Order and for preparing new process receipt and
15                  return forms (USM-285), if required. Costs of service will be taxed against
16                  the personally served Defendant pursuant to Federal Rule of Civil Procedure
17                  4(d)(2), unless otherwise ordered by the Court.
18           (6) A Defendant who agrees to waive service of the Summons and Second Amended
19           Complaint must return the signed waiver forms to the United States Marshal, not
20           the Plaintiff.
21           IT IS FURTHER ORDERED that any answer, response, or brief must state the
22    specific Defendant by name on whose behalf it is filed, and the Court may strike any
23    answer, response, or other motion or paper that does not identify the specific Defendant by
24    name on whose behalf it is filed.
25           Dated this 21st day of May, 2021.
26
27
28


                                                 - 12 -
